Citation Nr: 1135737	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  06-35 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION


The Veteran had active service from September 1974 to July 1976.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously remanded this matter in August 2009 and August 2010.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this claim in August 2010.  

In the August 2010 remand, the Board noted that the Veteran does not meet the schedular criteria for TDIU, as set forth in 38 C.F.R. § 4.16(a).  The Board found that May 2006 and December 2009 VA examinations showed medical evidence of unemployability due to service-connected disabilities.  The remand instructed the RO to schedule the Veteran for a VA examination and to refer the matter to the Director for Compensation and Pension for consideration of extraschedular consideration.

A review of the record indicates that the claim was not submitted to the Director of Compensation and Pension for extraschedular consideration.  The United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand order. The Court further indicated that it constitutes error on the part of the Board to fail to ensure compliance.  Stegall v. West, 11 Vet. App. 168, 271 (1998).

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R.
 § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board notes that the Veteran was scheduled for a VA examination in December 2010 and apparently failed to report for the examination.

The SSOC determined that denial of the claim was warranted under 38 C.F.R. 
§ 3.655 based upon the Veteran's failure to report for the examination.  Although a VA examination was not performed, the remand did not instruct that the referral to the Director of Compensation and Pension was contingent upon the Veteran undergoing a VA examination.  Therefore, regardless of the Veteran's failure to report for the examination, in order to ensure compliance with the prior remand, it is necessary to refer the Veteran's claim to the Director of Compensation and Pension for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Submit the Veteran's claim  to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b). 

2.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


